DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 9/09/2019 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in BR on 2/21/2017. It is noted, however, that applicant has not filed a certified copy of the BR 102017003577 8 application as required by 37 CFR 1.55.

Election/Restrictions
Claim 3 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/16/2021.  Because claim 1 was amended, claim 1 is considered to have special technical features relevant to overlapping claim 4 (this traversal is accepted).  The requirement is made final with respect to claim 3.  However, this subject matter may be placed in a dependent claim.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “28” as in Fig. 12 appears to be missing from the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because the arrows in Figs. 8-18 are not dark enough (too hard to read).  Please make the arrows darker and more prominent.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract filed 8/21/2019 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: there are many portions of the specification that need to be rewritten so that it is more easily read and understood.  Paragraph 109 is a good example of this, which runs on as a large one-sentence paragraph.  All of paragraphs 105-111 have this issue.  Another issue is that some claim elements are not clearly laid out in the specification.  For example, in claims 2 and 4, an inner generator and an outer generator are required, but if looking for these terms in the specification, not much guidance is easily found regarding their distinction and what they respectively represent.  Likewise, in claim 2, “tangential snail shell” appears  
Appropriate correction is required.

Allowable Subject Matter
Claim 1 appears allowable based upon the changes described in paragraphs 105-106.  The closest known prior art reference is WO 2010/091490, and it fails to teach the elements of claim 1.  The Office is using the term “appears” because while the an understanding of the invention is tenable, the Office is awaiting a better described invention after the specification has been amended, given the objections above.  Great care should be taken so that no new matter is introduced.  The specification should be a clear and easy to follow reference for reading about and understanding the invention.  Paragraphs 105-111 need to be reconsidered.
Claims 2 and 4 appear to be allowable based on the inner and outer generators as claimed, although claim 2 should be clarified to show the nexus between the “outer generator” and the rest of the system.  The Office understands an inner generator to be a generator within a turbine casing and an outer generator to be a generator outside of a turbine casing.  If this is inaccurate, Applicant needs to clarify what is meant by “inner generator” and “outer generator.”

Conclusion
This application is in condition for allowance except for the formal matters noted above (all the objections).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746